Citation Nr: 0412360	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to December 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a back 
disability is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part with 
respect to that issue.


FINDING OF FACT

The veteran's current Hepatitis C is shown as likely as not 
to be related to his military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
Hepatitis C is shown to be due to injury or disease that was 
incurred during his military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
Hepatitis C.  In the interest of clarity, after reviewing 
generally applicable law and regulations and describing the 
factual background of this case, the Board will discuss the 
issue on appeal.

I.  Relevant Law and Regulations

A.  VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(1) Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

(2) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 2002 
rating decision and December 2002 statement of the case.  In 
particular, the RO informed the veteran of VA's duty to 
assist him in the development of his claim, in a letter dated 
in January 2001 (which, from other evidence in the file to 
include the veteran's May 2001 claim, was evidently intended 
to be dated in January 2002).  This letter advised the 
veteran of the provisions relating to the VCAA, to include 
advising him that he could provide medical evidence showing 
that his Hepatitis C was related to his military service.  
Specifically, he was advised that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in May 2002).  See Pelegrini v. Principi, 17 
Vet. App 412 (2004).  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

(3) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and a report of VA examination, which will 
be described below.  The veteran and his representative have 
not identified any outstanding evidence.  

Further, the veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2003).  For example, in July 2003 the veteran testified 
before the undersigned at a personal hearing at the RO.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

B.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54..

II.  Factual Background

The veteran's service medical records contain no complaints, 
treatment, or diagnoses for Hepatitis C or any liver 
abnormalities.

There are no pertinent medical records for almost two decades 
after the veteran was separated from military service.

VA medical records reflect that the veteran was treated for 
Hepatitis C between 2000 and 2002.  A treatment record dated 
in April 2001 indicates that he was diagnosed with Hepatitis 
C by mobile blood laboratory three years previously.  It 
notes that he had neglected to treat his hepatitis, which 
progressed to end-stage liver disease.  The diagnosis was 
end-stage liver disease due to a combination of alcohol and 
Hepatitis C.  

In August 2002, the veteran submitted a questionnaire 
regarding risk factors for hepatitis.  The only factor he 
certified as being a risk factor was sharing toothbrushes and 
razors.  He stated that the sharing of safety razors was 
common among enlisted personnel in Germany and other duty 
stations.  He denied all other risk factors, namely 
intravenous drugs, intranasal cocaine, high-risk sexual 
activity, hemodialysis, tattoos or body piercings, 
acupuncture with non-sterile needles, blood transfusions, and 
exposure to any contaminated blood or fluids as a healthcare 
worker.  

VA examination in October 2002 noted that the veteran's 
Hepatitis C was first diagnosed after attempting to donate 
blood in 1999.  In reporting his medical history, the veteran 
denied experiencing any significant period of illness prior 
to being diagnosed with hepatitis.  He indicated that while 
being inducted into the military he was inoculated using a 
pneumatic inoculator.  He reported seeing blood oozing from 
the person's inocular site in front of him.  He reported no 
other significant risk factor.  There was no history of 
transfusions, exposure to blood products, needle sticks, 
tattoos, intravenous drug use, intranasal cocaine use or 
other inhaled drugs.  He did note that he had had unprotected 
sex in the past.  There was no history of being employed in a 
medical waste facility or in a hospital or health care 
setting.  He was never exposed to wounded soldiers.  He did 
report that in his lifetime, including military service, he 
had shared toothbrushes and razors.  

Following physical examination and review of the veteran's 
claims file including laboratory test results, the diagnosis 
was Hepatitis C.  The examiner noted the potentially long (30 
years or more) latency period for the Hepatitis C virus and 
indicated that blood tests for detection were not available 
until 1990.  The examiner indicated that the veteran was a 
blood donor from 1983 to 1989 and had no donations following 
1989 until 1999, and that it was possible that he actively 
carried the Hepatitis C virus during those blood donation 
periods and was not discovered to have the virus until the 
tests were available and utilized in the 1999 blood donation.  
The examiner opined that, with the possibility of infection 
by the pneumatic inoculation device used in service as well 
as using shared razors being the greatest risk discovered in 
the veteran's history, and in combination with the possible 
latency period, it was as likely as not that he contracted 
the hepatitis virus during his relatively short period of 
military service.  (The examination report actually stated 
"multiple sclerosis" in place of "military service" in the 
opinion, but the Board construes this to be a typographical 
error in light of the context it was stated and upon further 
inquiry of the veteran about multiple sclerosis at his July 
2003 hearing.)  The examiner stated, however, that it was 
impossible to say for sure.  

In July 2003, the veteran testified under oath in support of 
his claim before the undersigned.  He stated that his risk 
factors for contracting the hepatitis virus included sharing 
razors, and to a lesser extent toothbrushes, in service.  He 
described that when he was inoculated upon entry into service 
he saw blood dripping from the arm of the person in front of 
him and that this needle was then used on him.  



III.  Analysis

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to the first Hickson element, a current 
disability, the veteran has been diagnosed with Hepatitis C 
on several occasions.  The second Hickson element, evidence 
of an in-service disease or injury, has also been met.  The 
veteran has reported on a VA hepatitis risk factor 
questionnaire, on VA examination, and at a hearing under oath 
as having been inoculated with a bloody needle, and having 
shared razors and possibly toothbrushes with fellow soldiers 
during service.  There is no evidence in the file to suggest 
that the veteran's reports are not plausible or credible.  

With respect to the third element, there is medical evidence 
in the form of an opinion from a VA physician, which links 
the veteran's current Hepatitis C to his period of military 
service.  Specifically, the October 2002 VA examiner stated 
that the veteran's Hepatitis C was "as likely as not" caused 
by infection by the pneumatic inoculation device and using 
shared razors during active service.  The Board does note one 
discrepancy in the record, and that regards the veteran's 
denial of having engaged in high-risk sexual activity on the 
hepatitis questionnaire in August 2002 and his seemingly 
contradictory report on the October 2002 VA examination that 
he has had unprotected sex in the past.  In any event, the VA 
examiner has considered both these statements, as well as the 
entire claims file, for the express purpose of providing an 
opinion as to the source of the veteran's Hepatitis C 
contracture.  There is no other etiological opinion of 
record, and the opinion obtained establishes that the 
veteran's in-service inoculation and razor sharing were 
viable sources of Hepatitis C infection.  

Although the VA examiner stated in his opinion that it was 
impossible to be certain that the veteran's Hepatitis C was 
related to service, the Board notes that the Court has 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  38 C.F.R. § 3.102.  Accordingly, in this case 
service connection for Hepatitis C is warranted.  

In sum, the evidence of record has established that the 
veteran suffers from a current disability, namely Hepatitis 
C, and that this current disability is related to his 
military service.  The Board thus finds that all Hickson 
elements have been met, and the appeal is granted to that 
extent.  


ORDER

Entitlement to service connection for Hepatitis C is granted.  


REMAND

As to the remaining issue on appeal, the veteran seeks 
entitlement to service connection for a back disability.  
Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the nature 
and etiology of the disability at issue.  

First, On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA redefined the obligations 
of VA with respect to its duties to notify and assist a 
claimant.  For example, the VCAA requires VA to notify the 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate his claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that, despite a letter to the veteran in March 2002, 
the RO has not properly apprised him of the redefined 
obligations of the VA, as contained in the VCAA, in regard to 
his service connection claim.  Thus, on remand, the RO must 
ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims of entitlement to service 
connection for a back disability.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the Board is of the opinion that a VA examination is 
needed to ascertain the current nature and etiology of the 
claimed back disability.  A service medical record dated in 
July 1972 indicates that the veteran was seen for complaint 
of back pain in service.  Current medical evidence in the 
form of VA outpatient records dated in September 2001 
reflects a diagnosis of low back pain.  At his hearing in 
July 2003, the veteran testified that his doctors, including 
those at VA, have told him that his current back disability 
may be the result of a back injury during service.  As such, 
the Board feels that a VA examination containing a nexus 
opinion should be obtained and associated with the veteran's 
claims file.   

Prior to the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that regard, the 
veteran indicated at his hearing that he received treatment 
pertaining to his back, which included X-rays, at the 
American Lake VA Medical Center (VAMC).  He also referred to 
having been seen at a VA hospital in Hutchinson, Kansas (it 
is of note that records dated in 1973 from Kansas City, 
unrelated to this appeal, are of record).  Additionally, the 
veteran indicated that he saw Dr. Randal, whose records were 
all destroyed but who nevertheless furnished him a letter in 
regard to the appeal.  A review of the claims file does not 
show that all of these records have been obtained.  In regard 
to the letter from Dr. Randal, the RO should inform the 
veteran that it is not of record and provide him with an 
opportunity to furnish another letter.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:
1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA; what evidence VA will 
obtain on his behalf; to submit any 
relevant evidence in his possession; and 
assisting the veteran by obtaining 
identified evidence to substantiate his 
claim of entitlement to service connection 
for a back disability.  The RO should also 
notify the veteran that the letter from 
Dr. Randal, as referred to by him at the 
hearing, is not of record and that he may 
obtain another letter.  

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for back complaints.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include records from 
American Lake VAMC and any records from 
the VA hospital in Kansas (as referred to 
by the veteran at his hearing).  

3.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the current nature and 
etiology of any current back disability.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report, and 
a complete rationale for all opinions 
expressed should be provided.  The 
examiner should identify all current back 
disability and furnish a diagnosis(es) 
for same.  The examiner should also 
express an opinion as to whether any 
currently demonstrated back disability is 
at least as likely as not related to the 
veteran's back pain complaint during 
service, or otherwise related to his 
period of service from July 1971 to 
December 1972.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for a 
back disability, based on a review of the 
entire evidentiary record.  If the 
benefits sought are not granted to the 
veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



